PER CURIAM.
The main question involved in this appeal was decided by this court in a prior proceeding against the defendant. 7 App. Div. 118, 40 N. Y. Supp. 1. The defendant now sets up, as his only defense to this proceeding, the same decree of the superior court in the suit for separation that was made the basis of his defense on the prior proceeding. The effect of that decree was fully considered by us on the previous appeal; and it was then held that the defendant was not, as a consequence of that decree, absolved from his duty to the public of supporting his wife if he had the pecuniary ability so to do. That he had such pecuniary ability is clearly shown by the testimony taken before the city magistrate on this proceeding. The agent in charge of the defendant’s real estate testified that the net income derived from that real estate was $1,040 a year. The order must be affirmed, with $10 costs and disbursements.